                                                                                                      FILED
                                                                                                CHARLOTTE, NC

                            INI THE UNITED STATES DISTRICT COURT                                  JAN 3 02x?0
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       STATESVILLE        DIVTSION                        ..._qs DtsrRtcT COURT
                                                                                          WESTERN DISTRICT OF
                                                                                                              NC
                                   CRIMINAL NO.:        5:I   9-cr-65-KDB

LINITED STATES OF AN4ERICA                                    )
                                                              )      CONSENT ORDERAND
          v.                                                  )    JUDGMENT OF FORIEITURE
                                                              )      PENDING RULE 32.2(c)(2)
(l)   AUSTTN TYLER LIT(IHEFTELD                               )


        BASED UPON the defendant's conviction and finding that there is a nexus between the
property listed below and the offense(s) to which the Defendant has been convicted and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

          l.    The following property is forfeited to the United States pursuant to 2l U.S.C. $ 853
and/or 28 U.S.C. 52461(c), provided, however, that forfeiture of specific assets is subjectto any
and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:

          Approximately $40,000.00 in United States currency seized on or about April 24,
          2019; and

          Approximately $60,020.00 in United States currency seized on or about May 14,2019.

          2.    The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

          3.   If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

          4.    Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of'the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hea.ring to adjudicate the validity of the alleged interest.

          5.    Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

          6. As to any specific assets, followingthe Court's disposition of all timely petitions,
a   final order of forfeiture shall be entered. lf no third party files a timely petition, this order shall
become the final orderof forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

       The parties stipulale and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 2l
U.S.C $ 853 and/or 28 U.S.C. 52461(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P.32.2 and 4.3(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY



STEVEN R. KAUFMAN                                           AUSTIN TYLER LITCHFIELD
Assistant United States Attorney




                                                               CHARD E. BEAM, JR.
                                                            Attorney for Defendant


Signed this the 3Oth day of January 2020.




LTNITED STATES MAGISTRATE JUDGE
